Title: To George Washington from Henry Knox, 30 January 1787
From: Knox, Henry
To: Washington, George



New York 30 January 1787

I wrote you my dear Sir by the post of yesterday and stated the high probability of an action between Genl Shepperd, on the part of government, and the insurgents at Springfield on Thursday the 25th instant, but since then I have received no further information. This is a cruel suspense and difficult to account for, but on the principle of the expected action being avoided by some circumstances not known, perhaps by the arrival of Lincoln or some of his force.

I have omitted writing this letter untill the last moment of the mail, in hopes of being able to give you further information. Even if I should receive nothing by the arrival of the post tomorrow I will write you a line. With most respectful compliments to Mrs Washington I am my dear Sir your respectfull affectionate

H. Knox

